TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00886-CV


                                In re Jorge Oracio Benavides


                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                           MEMORANDUM OPINION


              In 2009, Jorge Oracio Benavides was convicted of the offenses of organized

criminal activity and aggravated kidnapping, and the trial court entered an affirmative deadly-

weapon finding for each conviction. See Tex. Penal Code §§ 20.04, 71.02. Benavides has now

filed a petition for writ of mandamus challenging the propriety of the deadly-weapon findings.

See Tex. R. App. P. 52.1. In a prior petition, Benavides presented similar challenges to the

deadly-weapon findings, and this Court denied the petition because Benavides failed to show

that he had “a clear right to the relief sought.” See In re Benavides, No. 03-18-00382-CV,

2018 WL 3118085, at *2 (Tex. App.—Austin June 26, 2018, orig. proceeding) (mem. op.). For

the same reasons that we previously expressed, we deny Benavides’s current petition for writ of

mandamus. See Tex. R. App. P. 52.8(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: December 18, 2019